DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al., US2017/0039746 A1, and further in view of Cheatle et al., US2012/0106859 A1.
Regarding claim 1, Mizoguchi teaches A method of creating an album (Fig. 2, par. 0013; a software block diagram showing an album creation application.), the method comprising: a setting step of setting a first condition for generating a first page included in a first album and a second condition for generating a second page included in a second album (par. 0035; An album creation condition designation module 201 outputs, to the automatic layout processing module 216, album creation conditions corresponding to a 
Mizoguchi fails to teach the following recited limitation.  However, Cheatle teaches wherein at the creation step, by performing control to make the same a total number of pages of the first album and a total number of pages of the second album, the first album and the second album having the same total number of pages are created (par. 0041; a user may have preliminarily selected a number of images, and, based on the sizes of the images, the present system and method may automatically determine the requisite number of pages. In still another illustrative embodiment, a range of permissible numbers of pages, P.sub.min to P.sub.max, may be selected automatically or manually by a user.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mizoguchi’s teachings with Cheatle’s teachings in order to allow a user to select, edit, and arrange images in an album or other compilation while still controlling specific design aspects which influence the overall compilation (Cheatle, par. 0003).



Regarding claim 3, Mizoguchi and Cheatle teach all the limitations in claim 1.  Cheatle further teaches wherein at the creation step, by performing control to make the same the number of pages of the first page and the number of pages of the second page, the first album including the first pages and the second album including the second pages whose number of pages is the same as the number of pages of the first page are created (par. 0041; a user may have preliminarily selected a number of images, and, based on the sizes of the images, the present system and method may automatically determine the requisite number of pages. In still another illustrative embodiment, a range of permissible numbers of pages, P.sub.min to P.sub.max, may be selected automatically or manually by 

Regarding claim 4, Mizoguchi and Cheatle teach all the limitations in claim 1.  Cheatle further teaches wherein at the creation step, in a case where the number of pages of the first page and the number of pages of the second page are different, the first album and the second album - 61 -10189747US01 are created, which include the common pages whose number of pages is based on the number of pages of the first page or the number of pages of the second page (par. 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mizoguchi’s teachings with Cheatle’s teachings in order to allow a user to select, edit, and arrange images in an album or other compilation while still controlling specific design aspects which influence the overall compilation (Cheatle, par. 0003). 

Regarding claim 5, Mizoguchi and Cheatle teach all the limitations in claim 4.  Cheatle further teaches wherein in a case where the number of pages of the first page is larger than the number of pages of the second page, at the creation step, the first album and the second album are created, which include the common pages whose number of pages is the total number of pages from which the number of pages of the first page is subtracted (par. 0054; if an aggressive auto-crop algorithm is used, it may be necessary 

Regarding claim 6, Mizoguchi and Cheatle teach all the limitations in claim 1.  Mizoguchi further teaches further comprising: an input step of inputting the total number of pages in accordance with instructions by a user, wherein at the creation step, based on the total number of pages that is input at the input step, the first album and the second album are created (par. 0032; The keyboard 106, for example, is used by the user to input the double page spread count of an album to be created on the UI displayed on the display 105.). 

Regarding claim 7, Mizoguchi and Cheatle teach all the limitations in claim 1.  Cheatle further teaches wherein the first condition is a selection condition for selecting an image that is arranged on the first page, the second condition is a selection condition for selecting an image that is arranged on the second page, and at the creation step, the first album whose number of pages is the total number of pages is created, which includes the first page on which the image selected by the first condition is arranged and the common page, and the second album whose number of pages is the total number of pages is 

Regarding claim 8, Mizoguchi and Cheatle teach all the limitations in claim 1.  Mizoguchi further teaches wherein - 62 -10189747US01 the creation step includes: an acquisition step of acquiring candidate images used in an album (par. 0036; An image acquisition module 202 acquires, from the HDD 104, an image data group designated by the album creation condition designation module 201.); an analysis step of calculating a first score for each of the candidate images by analyzing the candidate images (par. 0059; the image classification module 205 calculates the score of each of the feature amounts of the shooting period, the number of shot images, and the number of shot people for each divided data obtained by performing, in step S406, scene division for the image data group designated by the user in the path box 302.); and a re-scoring step of calculating a second score based on the first score and a creation reference of the common page and calculating a third score based on the first score, the first condition, and the second condition for each of the candidate images (par. 0036; the image scoring module 207 performs scoring using the information from the image analysis module 204 and the information from the image classification module.), wherein at the creation step, a common page including an image selected based on the second score from among the 

Regarding claim 9, Mizoguchi and Cheatle teach all the limitations in claim 8.  Mizoguchi further teaches wherein the first condition and the second condition are at least a main object on which attention is focused for each album and the creation reference of the common page is all the main objects (par. 0049; A strong discriminator may be created by Adaboost by setting, as a detection target, an object such as an animal like a dog or cat, a flower, a food, a building, or a decorative object instead of the face.).

Regarding claim 10, Mizoguchi and Cheatle teach all the limitations in claim 8.  Mizoguchi further teaches wherein the first score includes a score relating to image quality for each of the candidate images and a score relating to the main object of each album (par. 0065; image data selected for the main slot can be that having the image features of the scene most. The image scoring module 207 assigns a main slot score and a sub-slot score to each image data.). 

Regarding claim 11, Mizoguchi and Cheatle teach all the limitations in claim 10.  Mizoguchi further teaches wherein at the re-scoring step, the second score is calculated based on the score relating to the main object specified by the creation reference of the 

Regarding claim 12, Mizoguchi and Cheatle teach all the limitations in claim 1.  Cheatle further teaches further comprising: an adjustment step of deleting the created common page so that, in a case where the number of pages of the first page or the second page exceeds the total number of pages, each number of pages of the first page and the second page is the smaller of the number of pages of the first page and the number of pages of the second page, or the number of pages one or more smaller than the total number of pages, which is smaller, and the number of pages of the common page is the total number of pages from which the number of pages of the first page or the second page is subtracted in all albums (par. 0044; images that are of poor quality may be identified and may be removed from the total pool of images that are to be processed and included in the photo album, and these B images will appear in the album only if they are required to fill the remaining P.sub.min amount of pages when all other viable images fill less than the P.sub.min amount of pages.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mizoguchi’s teachings with Cheatle’s teachings in order to allow a user to select, edit, and arrange images in an album or other compilation while still controlling specific design aspects which influence the overall compilation (Cheatle, par. 0003). 



Regarding claim 14, Mizoguchi and Cheatle teach all the limitations in claim 13.  Mizoguchi further teaches wherein the predetermined image arrangement reference is at least one of an image capturing time of an image, the second score, and the third score (par. 0036; a shooting date/time from Exif information.).

Regarding claim 15, Mizoguchi and Cheatle teach all the limitations in claim 13.  Mizoguchi further teaches wherein the predetermined image arrangement reference is different among the common page, and the first page and the second page (par. 0109; Three selected image data are sorted in the shooting date/time order so as to indicate whether the orientation of each image is the portrait or landscape orientation, as shown in 10q.).

Regarding claim 16, Mizoguchi and Cheatle teach all the limitations in claim 8.  Mizoguchi further teaches further comprising: a page arrangement step of arranging the common page and the first page or the second page for each album based on a 

Regarding claim 17, Mizoguchi and Cheatle teach all the limitations in claim 16.  Mizoguchi further teaches wherein - 64 -10189747US01 at the page arrangement step, the first page or the second page is arranged between the common pages determined based on an average image capturing time of the candidate images included on the common page (par. 0109; since the image data 1005 for the main slot has the latest shooting date/time, the templates of 10m to 10p are candidates.).

Regarding claim 18, Mizoguchi and Cheatle teach all the limitations in claim 1.  Mizoguchi further teaches further comprising: a presentation step of presenting a GUI causing the creation reference of the common page and album creation conditions including the first condition and the second condition to be input (par. 0057; the album creation condition designation module 201 accepts designation of a plurality of image data determined by the user as a trip scene on a user interface screen (not shown).).

Regarding claim 19, Mizoguchi and Cheatle teach all the limitations in claim 1.  Mizoguchi further teaches wherein each page of the first album and the second album configures a pair of pages and a double-page spread in a case where the albums are printed (par. 0044; A double page spread count box 305 accepts a setting of the double page spread count of the album from the user. The user directly inputs a numerical to the 

Regarding claim 20, Mizoguchi teaches An apparatus that generates an album (Fig. 1, par. 0031; a block diagram showing the hardware arrangement of the image processing apparatus.), the apparatus comprising: a setting unit configured to set a first condition for generating a first page included in a first album and a second condition for generating a second page included in a second album (par. 0035; An album creation condition designation module 201 outputs, to the automatic layout processing module 216, album creation conditions corresponding to a user's UI operation (to be described later) by the pointing device 107.); and a creation unit configured to create the first album including the first page generated in accordance with the first condition and a common page common to the first album and the second album and create the second album including the second page generated in accordance with the second condition and the common page (par. 0107; by selecting image data based on the scores obtained at different scoring axes such as the main slot and sub-slot, it is possible to add variations to image data selected to be laid out. That is, it is possible to select image data based on different determination criteria, thereby creating an album including the variations of images.).  
Mizoguchi fails to teach the following recited limitation.  However, Cheatle teaches wherein the creation unit creates, by performing control to make the same a total number of pages of the first album and a total number of pages of the second album, the first album and the second album having the same total number of pages (par. 0041; a 

Regarding claim 21, Mizoguchi teaches A non-transitory computer readable storage medium storing a program for causing a computer to perform each step in a method of creating an album (par. 0031; An HDD (Hard Disk) 104 is a storage medium (storage unit) for storing a database which holds image files and processing results of image analysis and the like, and templates used by the album creation application.), the method comprising: a setting step of setting a first condition for generating a first page included in a first album and a second condition for generating a second page included in a second album (par. 0035; An album creation condition designation module 201 outputs, to the automatic layout processing module 216, album creation conditions corresponding to a user's UI operation (to be described later) by the pointing device 107.); and a creation step of creating the first album including the first page generated in accordance with the first condition and a common page common to the first album and the second album and creating the second album including the second page generated in accordance with the 
Mizoguchi fails to teach the following recited limitation.  However, Cheatle teaches wherein at the creation step, by performing control to make the same a total number of pages of the first album and a total number of pages of the second album, the first album and the second album having the same total number of pages are created (par. 0041; a user may have preliminarily selected a number of images, and, based on the sizes of the images, the present system and method may automatically determine the requisite number of pages. In still another illustrative embodiment, a range of permissible numbers of pages, P.sub.min to P.sub.max, may be selected automatically or manually by a user.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mizoguchi’s teachings with Cheatle’s teachings in order to allow a user to select, edit, and arrange images in an album or other compilation while still controlling specific design aspects which influence the overall compilation (Cheatle, par. 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649